Citation Nr: 0624491	
Decision Date: 08/11/06    Archive Date: 08/18/06

DOCKET NO.  04-34 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Manila, the Republic of the Philippines


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
compensation benefits in the calculated amount of $45,819.14, 
to include the threshold matter of whether the overpayment 
was properly created.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel

INTRODUCTION

The veteran served on active duty from January 1959 to 
February 1965 and from April 1969 to March 1970.  He has been 
declared incompetent, and the appellant is his spouse and 
legal guardian.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a May 2004 decision by the 
Committee on Waivers and Compromises (Committee) of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  


FINDINGS OF FACT

1.  Effective December 3, 1971, the veteran began receiving 
VA compensation benefits for a service connected psychiatric 
disability.

2.  In February 1985 the veteran was convicted of a felony 
drug offense; in March 1985 he was sentenced to 36 months 
probation, terms of which included (in pertinent part) that 
he was to report as directed, that he was not to leave his 
county of residence for more than 72 hours or change his 
residence without prior approval of his parole officer; and 
that he was not to leave the state of California without 
prior permission of his parole officer. 

3.  In January 1986, without seeking approval from his parole 
officer, the veteran moved to the Philippines; in January 
1987 he failed to report for a scheduled court appearance, 
his probation was revoked, and the court issued an arrest 
warrant for him; there is no evidence that he was incompetent 
in either January 1986 or in January 1987. 

4.  In 2003, the RO learned that the veteran was a fugitive 
felon, and in August 2003, the RO retroactively terminated 
the veteran's compensation benefits for the period during 
which he was a fugitive felon, beginning from the date on 
which payment of such benefits became prohibited; ultimately 
this period was determined to be from December 27, 2001, 
through August 17, 2003 (the last day on which an arrest 
warrant for the veteran was outstanding), resulting in an 
overpayment of $45,819.14.


CONCLUSION OF LAW

An overpayment of compensation benefits to the veteran in the 
calculated amount of $45,819.14, for the period of December 
27, 2001 through August 17, 2003 was properly created as the 
veteran was in fugitive felon status during that time; waiver 
of recovery of such overpayment is prohibited by statute.  
38 U.S.C.A. § 5313B (West 2002); 38 C.F.R. § 3.665(n) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary matters

In Barger v. Principi, 16 Vet. App. 132 (2002), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and implementing regulations, codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005) do not 
apply to cases involving the waiver of recovery of 
overpayment claims, as the statute governing such cases is in 
Chapter 53, Title 38, United States Code, while the 
provisions of the VCAA pertain to Chapter 51, Title 38, 
United States Code.  Therefore, the VCAA does not apply in 
this matter.

Regarding any pre-VCAA duties to assist and notify, it is 
noteworthy that the RO has explained to the appellant the 
bases for denial of her claim, and afforded her the 
opportunity to present information and evidence in support of 
the claim.

II.  Factual Background

The veteran began receiving VA compensation benefits for 
schizophrenia effective December 3, 1971.

In February 1985, in Ventura County, California, the veteran 
pled guilty to a felony drug offense; on March 25, 1985, he 
was sentenced, and part of his sentence included probation 
for 36 months; the terms of the probation, in pertinent part, 
required him to report as ordered, prohibited him from 
leaving his county of residence for more than 72 hours or 
changing his residence without prior approval of his 
probation officer, and prohibited him from leaving the state 
of California without prior permission from his probation 
officer.

According to testimony provided by the appellant (which is 
not in dispute), the veteran left the United States and 
arrived in the Philippines on January 17, 1986.  There is no 
allegation or evidence that he sought prior approval from his 
probation officer.

On April 18, 1986, the veteran married the appellant in 
Manila.

On January 20, 1987, the veteran failed to appear in court in 
Ventura County, California, thereby violating the terms of 
his probation; a warrant was issued for his arrest.  

Based on reports of 1990 hospitalizations (from which the 
veteran was discharged with findings that he was incompetent 
to handle his funds), a May 1991 rating decision proposed to 
have the veteran declared incompetent; a July 1991 rating 
decision found he was incompetent.  He has not disputed this 
finding, and the appellant, his spouse, has been appointed 
his guardian.

On December 27, 2001, Congress enacted the Veterans Education 
and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (Act).  Section 505(a)(1) of the Act added 
38 U.S.C. § 5313B, which provides (in pertinent part) that a 
veteran who is otherwise eligible for a benefit under chapter 
11 of title 38 may not be paid or otherwise provided such 
benefit for any period during which such veteran is a 
fugitive felon. 

In a June 2003 letter, the RO notified the appellant that it 
had received notification that there was an outstanding 
warrant for his arrest issued in Ventura County, California 
on January 20, 1987.  Consequently, it was determined that he 
was a "fugitive felon," as defined in Public Law 107-103.  
The appellant was notified that the veteran's VA compensation 
benefit payments would be terminated effective from the date 
of the enactment of Public Law 107-103.  

In an August 2003 letter, the RO informed the appellant that 
they proposed to retroactively terminate the veteran's 
compensation benefits, effective December 27, 2001, because 
he was a fugitive felon.  

On August 18, 2003, the veteran's outstanding warrant was 
recalled by Ventura County, California, and his case was 
closed.

A March 2004 letter from VA to the appellant advised her that 
the period of overpayment was from December 27, 2001 to 
February 29, 2004, resulting in an overpayment indebtedness 
of $64,398.33. 

In April 2004, the appellant requested a waiver of recovery 
of the overpayment.  

In a May 2004 follow-up letter, the RO informed the appellant 
that the veteran's monthly benefits had been officially 
stopped for the period from December 27, 2001, through August 
17, 2003 (the last day of outstanding arrest warrant for the 
veteran in Ventura County, California), and that an 
overpayment of $45,819.14 was assessed for the benefit 
payments he had received during that period.  Thereafter, the 
veteran's compensation was restored, effective August 18, 
2003.

During an August 2004 hearing, the appellant maintained that 
VA erred in severing the veteran's compensation benefits and 
creating an overpayment on the basis that he was a fugitive 
felon.  She asserted that he should not have been placed in 
"fugitive felon" status, as he did not fit the definition of 
"fugitive felon."  The appellant stated that the veteran 
suffers from mental illness and memory loss, and therefore 
had no knowledge that a felony warrant had been issued 
against him until he was so notified by VA in 2003.  She 
further stated that the veteran never attempted to conceal 
his whereabouts and had, in fact, traveled to the United 
States three times between 1998 and 2002.

III.  Analysis

The threshold matter that must be addressed in this case is 
whether the overpayment debt was properly created.  If not, 
the matter of a waiver of recovery of the debt would be moot.  
As noted above, 38 U.S.C.A. § 5313B, enacted by Public Law 
107-103, § 505(a)(1) on December 27, 2001 (and effective from 
that date) specifically prohibits the payment of Chapter 11 
compensation benefits for any period during which a veteran 
is a fugitive felon.  

The term fugitive felon means a person who is a fugitive by 
reason of: (i) Fleeing to avoid prosecution, or custody or 
confinement after conviction, for an offense, or an attempt 
to commit an offense, which is a felony under the laws of the 
place from which the person flees; or (ii) Violating a 
condition of probation or parole imposed for commission of a 
felony under Federal or State law.  38 C.F.R. § 3.665(n)(2).
In the case at hand, the Board finds that the overpayment of 
$45,819.14 was properly created.  The evidence shows that the 
veteran was in violation of a condition of his probation 
(part of a sentence for a felony) when he moved to the 
Philippines in January 1986, and again when he failed to 
appear for a scheduled court appearance in January 1987.  He 
was in violation of the conditions of his probation from the 
date that Public Law 107-103 was passed (December 27, 2001) 
until his arrest warrant was recalled (August 18, 2003).  

The appellant argues that the veteran is incompetent, has not 
tried to conceal his whereabouts, and therefore should not be 
considered a fugitive felon.  Significantly, these arguments 
appear to address specifically the provisions of 38 C.F.R. 
§ 3.665(n)(2)(i)(pertaining to flight or fleeing), and not 
the provisions of 38 C.F.R. § 3.665(n)(2)(ii)(pertaining to 
probation or parole violation).  Nevertheless, as both 
§ 3.665(n)(2)(i) and § 3.665(n)(2)(ii) appear to require an 
intentional act and a person who is incompetent would by 
definition be considered incapable of an intentional act, the 
matter of the veteran's competency in relation to his 
fugitive felon status must be addressed.  

There is no question that the veteran is now incompetent.  VA 
declared him so in 1991, and he has remained incompetent, 
with his wife as his guardian ever since.  However, to 
determine whether the veteran is properly considered to have 
been a fugitive felon from December 27, 2001 through August 
17, 2001, we must look to those acts by him which resulted in 
his falling under the legal definition of "fugitive felon".  
Those acts occurred in January 1986, when the veteran moved 
to the Philippines without notifying his parole officer 
(violating a condition of probation) and in January 1987 when 
he failed to report for a scheduled court appearance 
(violating another condition of probation) resulting in an 
arrest warrant being issued.  There is no evidence in the 
record that the veteran was incompetent when these acts 
occurred.  Presumably, he was considered competent to plead 
guilty to a felony, and to accept the terms of parole.  He 
apparently traveled on his own to the Philippines during the 
time in question, which would suggest some level of mental 
competence.  And in April 1986 he entered into a marriage 
with the appellant, suggesting that he was competent at the 
time.  In fact, the record does not show that the veteran was 
incompetent prior to his psychiatric hospitalizations in 
1990, after which he was determined to be incompetent by VA.  

In summary, the veteran is not shown to have been incompetent 
until after (by more than 4 years) he became a fugitive 
felon.  Accordingly, the RO properly terminated the veteran's 
compensation benefits for the period from December 27, 2001, 
through August 17, 2003, to account for his fugitive felon 
status throughout that period of time.  Hence, the 
compensation overpayment, and the veteran's resulting 
indebtedness, was properly created.

The Board next turns to the matter of entitlement to waiver 
of recovery of the overpayment.  Under 38 U.S.C.A. § 5313B, a 
veteran who is otherwise eligible for a benefit under chapter 
11 of title 38 "may not be paid or otherwise provided" 
(emphasis added) such benefit for any period during which 
such veteran is a fugitive felon.  As a waiver of recovery of 
the veteran's compensation overpayment indebtedness for the 
period he was a fugitive felon from December 27, 2001 (the 
effective date of Section 5313B) until August 18, 2003 (when 
his fugitive felon status was terminated by Ventura County 
California) would otherwise provide him compensation benefit 
for a period of time when he was a fugitive felon, which is 
explicitly prohibited by Section 5313B, the Board finds that 
38 U.S.C.A. § 5313B is a statutory bar to the waiver of 
recovery of the compensation overpayment indebtedness, the 
benefit the appellant seeks.  Consequently, waiver of 
recovery of the compensation overpayment indebtedness created 
by the veteran being in a fugitive felon status from December 
27, 2001 through August 17, 2003 must be denied as a matter 
of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).




ORDER

The appeal seeking waiver of recovery of the veteran's 
overpayment of compensation benefits in the calculated amount 
of $45,819.14 is denied.  



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


